Case: 19-20726     Document: 00515708361         Page: 1     Date Filed: 01/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 15, 2021
                                  No. 19-20726                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rollie Andre Lott,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-734-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rollie Andre Lott appeals his conviction and sentence for bank fraud,
   in violation of 18 U.S.C. § 1344. He argues that the district court reversibly
   erred by violating Federal Rule of Criminal Procedure 32(h), (i)(1)(A), and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20726        Document: 00515708361          Page: 2   Date Filed: 01/15/2021




                                      No. 19-20726


   (i)(1)(B); the district court abused its discretion by denying his motion for
   new counsel; and that his trial counsel rendered ineffective assistance.
             Because Lott did not raise an objection based on Rule 32 error in the
   district court, review is for plain error. See United States v. Esparza-Gonzalez,
   268 F.3d 272, 274 (5th Cir. 2001). To show plain error, the appellant must
   show a forfeited error that is clear or obvious and that affects his substantial
   rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If the appellant
   makes such a showing, this court has the discretion to correct the error but
   only if it seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. Id.
             The 60-month sentence imposed by the district court was a variance
   from the Sentencing Guidelines. Consequently, the requirements of Federal
   Rule of Criminal Procedure 32(h) are not applicable. See Irizarry v. United
   States, 553 U.S. 708, 713-16 (2008). Because the district court did not rely on
   facts outside of the presentence report in determining the sentence, there was
   no violation of Federal Rule of Criminal Procedure 32(i)(1)(B). Lott has not
   demonstrated that the district court committed any error, much less
   reversible plain error, as to those issues. See Puckett, 556 U.S. at 135.
             The district court did not verify that Lott had read and discussed the
   PSR with his attorney as required by Federal Rule of Criminal Procedure
   32(i)(1)(A). However, the record does not demonstrate “a reasonable
   probability that, but for the district court’s error, the appellant would have
   received a lower sentence.” United States v. Davis, 602 F.3d 643, 647 (5th
   Cir. 2010). As such, the error does not require reversal. See Puckett, 556 U.S.
   at 135.
             This court reviews the denial of a motion for the substitution of
   counsel for an abuse of discretion. See United States v. Jones, 733 F.3d 574,
   587 (5th Cir. 2013). The district court did not abuse its “wide latitude in




                                           2
Case: 19-20726      Document: 00515708361           Page: 3    Date Filed: 01/15/2021




                                     No. 19-20726


   balancing the right to counsel of choice against the needs of fairness and
   against the demands of its calendar.” United States v. Gonzalez-Lopez, 548
   U.S. 140, 152 (2006) (internal quotation marks and citation omitted).
          The record is not sufficiently developed to address Lott’s ineffective
   assistance of counsel claims on direct appeal. See United States v. Isgar, 739
   F.3d 829, 841 (5th Cir. 2014). Consequently, we decline to do so without
   prejudice to Lott’s right to raise the issue on collateral review. See id.
          AFFIRMED.




                                           3